*229OPINION and ORDER
CHIEF JUSTICE McGRATH
delivered the Opinion of the Court.
¶1 Plaintiffs are individuals from a variety of professional backgrounds who are in committed same-sex relationships. In 2010 they sued the State of Montana, complaining that they are unable to obtain protections and benefits that are available to similarly- situated different-sex couples who marry under State law. Plaintiffs expressly do not challenge Montana law’s restriction of marriage to heterosexual couples, do not seek the opportunity to marry, and do not seek the designation of marriage for their relationships. They contend however that there is a “statutory structure” in Montana law that prohibits them from enjoying “significant relationship and family protections and obligations automatically provided to similarly-situated different-sex couples who marry.”
¶2 Plaintiffs contend that this statutory structure interferes with their rights under Article II of the Montana Constitution, including their rights to equal protection, due process, and the rights to privacy, dignity and the pursuit of life’s necessities. They seek a declaration that the State’s failure to provide them access to the statutory scheme available to different-sex couples denies them the rights guaranteed by Article II. They seek an injunction prohibiting the State from continuing to deny them access to the statutory scheme.
¶3 The District Court denied Plaintiffs’ motion for summary judgment and granted the State’s motion to dismiss under M. R. Civ. P. 12(b)(6). The District Court noted that Plaintiffs do not seek a declaration that any specific statutes are unconstitutional. The District Court concluded that granting the relief sought-ordering the *230Legislature to enact a statutory scheme to address Plaintiffs’ goals of achieving equal treatment-would be an inappropriate exercise of judicial power. Doing so, according to the District Court, would run afoul of the separation of powers required by Article III, section 1 of the Montana Constitution.
¶4 The District Court was also concerned that granting broad declaratory relief would likely impact a large number of statutes in potentially unknown and unintended ways. In the District Court proceedings Plaintiffs parenthetically listed a number of Montana statutes that they contend are within the “statutory scheme” that denies them equal access to rights and responsibilities. The District Court concluded, however that “what plaintiffs want here is not a declaration of the unconstitutionality of a specific statute or set of statutes but rather a direction to the legislature to enact a statutory arrangement.” The District Court determined that while this had some appeal, such relief was “unprecedented and uncharted in Montana law.” The District Court concluded that “the proper ways to deal with Plaintiffs’ concerns are specific suits directed at specific, identifiable statutes.” Plaintiffs appealed after the District Court denied their motion to alter or amend.
¶5 On appeal Plaintiffs argue, without reference to specific statutes, that they are “excluded from the statutory scheme of benefits and obligations the state has associated exclusively with marriage.” Plaintiffs contend that a strict level of review is required, but that even at the lowest levels of constitutional scrutiny the State cannot show a legitimate governmental interest in the current statutory scheme, and that it violates their rights under Article II of the Montana Constitution. Plaintiffs contend that the State excludes them from access to unnamed benefits and obligations in violation of Montana’s constitutional rights of privacy, dignity and the pursuit of life’s basic necessities. Plaintiffs contend that they are entitled to a declaratory judgment and to injunctive relief to redress the violation of their rights. Plaintiffs contend that while they can obtain relief without a judicial order requiring the Legislature to act, such an order is a remedy well within established constitutional bounds.
¶6 Plaintiffs ask that the judgment of the District Court be reversed and the case remanded to grant Plaintiffs’ motion for summary judgment as well as a declaratory judgment and injunction. We affirm in part, reverse in part and remand for further proceedings.
¶7 As a general rule, this Court will not disturb a district court’s determination that declaratory relief is not necessary or proper unless *231the district court abused its discretion. Miller v. State Farm, 2007 MT 85, ¶ 5, 337 Mont. 67, 155 P.3d 1278 (citing Northfield Ins. v. Mont. Assoc. of Counties, 2000 MT 256, ¶ 8, 301 Mont. 472, 10 P.3d 813). We review a district court’s interpretation of law to determine whether the interpretation is correct. Miller, ¶ 5.
¶8 In the past Montana courts have held specific statutes unconstitutional, and in some cases have directed the Legislature to act to comply with specific duties. Helena Elementary School Dist. No. 1 v. State, 236 Mont. 44, 769 P.2d 864 (school funding); Snetsinger v. Mont. Univ. System, 2004 MT 390, 325 Mont. 148, 104 P.3d 445 (provision of employment benefits). In the present case, however, Plaintiffs do not seek a declaration that any particular statute is unconstitutional or that its implementation should be enjoined. Rather, Plaintiffs seek a general declaration of their rights and seek orders enjoining the State to provide them a “legal status and statutory structure” that protects their rights.
¶9  We agree with the District Court that Plaintiffs’ requested relief exceeds the bounds of a justiciable controversy, Gryczan v. State, 283 Mont. 433, 442, 942 P.2d 112, 117 (1997), and decline to provide the declaratory relief requested. It is the opinion of this Court that the broad injunction and declaratory judgment sought by Plaintiffs would not terminate the uncertainty or controversy giving rise to this proceeding. Instead, a broad injunction and declaration not specifically directed at any particular statute would lead to confusion and further litigation. As the District Court aptly stated: “For this Court to direct the legislature to enact a law that would impact an unknown number of statutes would launch this Court into a roiling maelstrom of policy issues without a constitutional compass.” A district court may refuse to enter a declaratory judgment if it would not terminate the uncertainty or controversy giving rise to the proceedings, § 27-8-206, MCA; Miller, ¶ 7. Courts do not function, even under the Declaratory Judgments Act, to determine speculative matters, to enter anticipatory judgments, to declare social status, to give advisory opinions or to give abstract opinions. Mont. Dept. Nat. Res. & Cons. v. Intake Water Co., 171 Mont. 416, 440, 558 P.2d 1110, 1123 (1976).
¶10 In addition, declaring the parameters of constitutional rights is a serious matter. This Court, for example, avoids deciding constitutional issues whenever possible. Weidow v. Uninsured Employers’ Fund, 2010 MT 292, ¶ 22, 359 Mont. 77, 246 P.3d 704. Statutes are presumed to be constitutional. Oberson v. U.S. Forest Service, 2007 MT 293, ¶ 14, 339 Mont. 519, 171 P.3d 715. That presumption can only be overcome after *232careful consideration of the purpose and effect of the statute, employing the proper level of scrutiny. Oberson, ¶ 22 (analyzing the constitutionality of the snowmobile liability statute, § 23-2-653, MCA). Broadly determining the constitutionality of a “statutory scheme” that may, according to Plaintiffs, involve hundreds of separate statutes, is contrary to established jurisprudence.
¶11 This Court may fashion the relief warranted by any appeal. Section 3-2-204, MCA. It is this Court’s opinion that Plaintiffs should be given the opportunity, if they choose to take it, to amend the complaint and to refine and specify the general constitutional challenges they have proffered. For example, the record contains several affidavits from the named Plaintiffs and others that assert that they have suffered discrimination from the State’s failure to recognize their relationships. While Plaintiffs’ brief listed Title 40 of the Montana Code as an area of family law that furthers such discrimination, the dismissal of this action because of Plaintiffs’ broad claims has precluded the development of claims that specific statutes promote or cause discrimination. These are important issues and should be decided only after the statutes involved are specifically identified and specifically analyzed in district court proceedings.
¶12 Montana law generally favors allowing a party to amend its pleadings. Rule 15, M. R. Civ. P.; Hobble-Diamond Cattle Co. v. Triangle Irrig. Co., 249 Mont. 322, 325, 815 P.2d 1153, 1155 (1991); Aldrich & Co. v. Ellis, 2002 MT 177, ¶ 27, 311 Mont. 1, 52 P.3d 388 (remand to allow plaintiff to add claim). The purpose of amending a complaint is to give the defendant adequate notice of the plaintiffs claims. Kudloff v. City of Billings, 260 Mont. 371, 375, 860 P.2d 140, 142 (1993). The decision to allow a plaintiff to amend a complaint is essentially an equitable one. Stundal v. Stundal, 2000 MT 21, ¶ 17, 298 Mont. 141, 995 P.2d 420, and leave to amend may be denied when the amendment would be futile or legally insufficient. Hickey v. Baker School Dist. No. 12, 2002 MT 322, ¶ 33, 313 Mont. 162, 60 P.3d 966.
¶13  The Plaintiffs should be afforded the opportunity to amend their complaint and to develop an argument as to the nature of the State’s interest in advancing specific laws as well as the level of constitutional scrutiny that should be applied to those laws by the courts. Plaintiffs of course may choose to not amend, and that decision is theirs to make. If they do amend they will need to choose what statute or statutes to put in issue and upon what legal grounds. The dissent may be disappointed in the majority’s approach to this case. However, that does not change the fact that the Plaintiffs chose to *233pursue an overly broad request for a declaratory judgment and injunctive relief, without developing a factual record in the District Court and without identifying a specific statute or statutes that impose the discrimination they allege.
¶14 For the reasons set out above, the decision of the District Court is affirmed in part, reversed in part and remanded for further proceedings consistent with this opinion, in a schedule to be determined by the District Court.
¶15 The Clerk is directed to provide copies hereof to all counsel of record and to the Honorable Jeffrey M. Sherlock, District Judge.
DATED this 17th day of December, 2012.
/S/ CHIEF JUSTICE McGRATH
/S/JUSTICE BAKER
/S/JUSTICE MORRIS
/S/JUSTICE RICE